Citation Nr: 0512087	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus. 

2.  Entitlement to service connection for a coronary artery 
disease claimed as secondary to service-connected diabetes 
mellitus.  



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1960 to July 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO granted entitlement to service 
connection for diabetes associated with herbicide exposure 
and granted a 20 percent evaluation.  The veteran perfected 
an appeal requesting a higher disability rating.  In a 
September 2003 rating decision, the RO, among other things, 
denied service connection for coronary artery disease.  The 
veteran perfected an appeal for the denial of this claim.  

For reasons stated below, the issue of service connection for 
coronary artery disease is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The veteran's diabetes mellitus requires treatment by 
Glucophage and a restricted diet.

3.  The veteran's activities are not regulated for the 
purpose of controlling his diabetes.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.119, Diagnostic Code 
7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the instant appeal the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for diabetes mellitus in February 2002.  The RO 
also informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, he could obtain the 
evidence and submit it to the RO.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  
 
In the March 2002 rating decision here on appeal, the RO 
granted service connection for diabetes mellitus, and 
assigned a 20 percent rating for the disorder.  The veteran 
then submitted a notice of disagreement with the evaluation 
assigned.  

In this case, the issue of the evaluation assigned to the 
veteran's service-connected diabetes was first raised in his 
notice of disagreement.  VA's General Counsel has held that 
when VA receives a notice of disagreement that raises a new 
issue, 38 U.S.C.A. §  7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue, if VA has already given 
the section 5103(a) notice regarding the original claim.  
VAOPGCPREC 8-03.  Precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2003).

In this regard, the Board finds that the March 2002 notice 
informed him of the relative responsibilities of the veteran 
and VA in developing any evidence relevant to his service 
connection claim.  In addition, he and his representative 
were provided with a copy of the appealed rating decision, 
statement of the case, and supplemental statement of the 
case.  In those documents the RO informed them of the 
specific rating criteria pertaining to the evaluation of 
diabetes mellitus, as well as the reasons for determining 
that the criteria for a higher rating were not met.  In these 
documents the RO also informed them of the cumulative 
evidence previously provided to VA or obtained by VA on the 
veteran's behalf.  The Board finds that all of these 
documents informed the veteran of the evidence needed to 
establish entitlement to a higher rating.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the RO 
provided VCAA notice prior to the decision on appeal, and 
properly instituted appellate procedures following the 
veteran's notice of disagreement.  Thus, the Board finds that 
the duty to notify has been satisfied.

In addition, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA treatment records and 
examination reports and private physician reports.  The 
veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

A March 2003 rating decision established service connection 
for diabetes mellitus effective in July 2001.  The veteran 
appealed the 20 percent evaluation assigned for this 
disorder.  Subsequently, in a September 2003 rating decision, 
the RO awarded an effective date of May 2001 for the 20 
percent rating, and also granted separate ratings for 
peripheral neuropathy of both upper and both lower 
extremities.  

The veteran's VA medical treatment reports indicate that he 
was taken off of diabetes medication in August 2001.  He 
attended a diabetic diet class in September 2001.  He 
reported that he joined a physical fitness club, but after 
the trainer discovered his high blood pressure, his money was 
refunded and he was told exercising was unsafe.  The veteran 
did not appeal the evaluations assigned to his peripheral 
neuropathy disorders.

During a February 2002 VA medical examination the veteran 
reported being diagnosed with diabetes between 1994 and 1995 
and that he currently suffers from diabetic retinopathy, 
varicose veins, and occasional blurred vision.  He denied a 
history of hypo or hyperglycemic symptoms.  He also reported 
taking Glucophage for his diabetes.  Physical examination 
revealed that the veteran was well developed and well 
nourished.  He denied weight loss, severe fatigue, and 
weakness.  

VA outpatient treatment reports dating from 1999 to October 
2003 noted treatment for multiple conditions, including 
diabetes mellitus.

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 2002.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Diagnostic Code 7913 for diabetes mellitus provides a 
100 percent disability rating if the disorder requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119 (2003).

A 60 percent rating applies if the disorder requires insulin, 
a restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  The disorder warrants a 
40 percent rating if it requires treatment with insulin, a 
restricted diet, and regulation of activities.  A 20 percent 
rating applies if it requires treatment with insulin, a 
restricted diet; or an oral hypoglycemic agent and a 
restricted diet.  Compensable complications of diabetes are 
rated separately, unless they are part of the criteria used 
to support a 100 percent rating.  Non-compensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

As noted above, entitlement to a disability rating in excess 
of 20 percent for diabetes mellitus requires evidence showing 
that the disorder requires treatment with insulin, a 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2003).  The medical evidence 
indicates the veteran is taking Glucophage for his diabetes 
and is on a restricted diet.  Treatment by means of a 
restricted diet and Glucophage, however, warrants no more 
than a 20 percent rating.  

To warrant a higher rating for diabetes, the evidence must 
show that he requires the regulation of activities due solely 
to his diabetes mellitus.  In this regard, the evidence does 
reveal that the veteran suffers from peripheral neuropathy of 
his extremities.  However, impairment of function due to this 
disorder is compensated by the separate percentages assigned 
to those conditions; thus, any restriction of activity caused 
by these disorders cannot be considered when evaluating the 
evaluation assigned for the veteran's underlying diabetes 
mellitus.  As stated in 38 C.F.R. § 4.14 (2003), "the 
evaluation of the same disability under various diagnoses is 
to be avoided . . .  Both the use of manifestations not 
resulting from service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided." 

None of the medical evidence indicates that the veteran must 
avoid strenuous occupational and recreational activities due 
solely to his diabetes.  In this regard, the veteran suffers 
from a number of other service connected and nonservice-
connected disabilities that have an impact on his activities, 
including colon cancer, PTSD, arthritis, and hypertension.  
In fact, the veteran reported not being able to exercise due 
to his high blood pressure.  

Moreover, the report of a VA diabetes mellitus examination 
performed in February 2002 indicates that the veteran's 
diabetes does not change his activities, as he reported not 
having any severe fatigue, weakness, palpitations or 
shortness of breath.  

In summary, although the medical evidence indicates that the 
veteran experiences a limitation of activities due to 
multiple conditions, he does not require the avoidance of 
strenuous activities in order to control his diabetes.  The 
Board finds, therefore, that the criteria for a higher rating 
for diabetes mellitus have not been met since the initiation 
of his claim for service connection.  Fenderson, 12 Vet. App. 
at 126-27.  For that reason the preponderance of the evidence 
is against the appeal to establish entitlement to a 
disability rating in excess of 20 percent for diabetes 
mellitus.


ORDER

Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus is denied.


REMAND

The veteran's service medical records do not indicate any 
treatment for coronary artery disease.  

The veteran's claims file includes his VA medical records 
from May 1988 to October 2003, which indicate that he had a 
long history of hypertension.  These records do not reveal a 
diagnosis of coronary artery disease.  In fact, an April 1999 
cardiac catheterization revealed no significant coronary 
artery disease.  

The veteran submitted June 2003, September 2003 and March 
2004 statements from Dr. S. P. H., D.O. (Dr. H).  In June 
2003, Dr. H indicated that the veteran "has type II 
diabetes, coronary artery disease and bilateral peripheral 
neuropathy," which are related to his exposure to Agent 
Orange.  In Dr. H's September 2003 statement, 
he indicated that "diabetes mellitus is a major risk factor 
for coronary artery disease . . .."  In Dr. H's March 2004 
statement he revealed that the veteran had been his patient 
since 1999 and his medical problems include high cholesterol, 
hypertension, diabetes, acid reflux, neuropathy, colon 
cancer, arthritis, and depression.  He also indicated that 
the veteran "has not had a heart attack; however, diabetes 
is a major risk factor for coronary artery disease, as are 
hypertension and high cholesterol.  The fact that he has type 
II diabetes is a risk factor for the development of coronary 
disease."  

Dr. H's May 2003 statement appears to indicate that the 
veteran actually has coronary artery disease, while his March 
2004 statement does not include that disorder in the list of 
diagnoses.  It is, therefore, unclear whether the veteran 
actually has been diagnosed with coronary artery disease.  

For this reason, the Board finds that remand is necessary to 
contact Dr. H and ask him to clarify whether the veteran 
currently carries a diagnosis of coronary artery disease, and 
to submit all of his treatment records and tests for the 
veteran that supports that diagnosis.  

If Dr. H provides sufficient information establishing that 
the veteran does have coronary artery disease, then a VA 
examination should be scheduled to determine the nature and 
etiology of that disorder following a review of the claims 
file.

For the reasons noted above, this issue is REMANDED for the 
following action:

1.  After securing any necessary release 
from the veteran, the RO should ask that 
the veteran's private physician, Dr. S. 
P. H., D.O. to clarify whether the 
veteran currently carries a diagnosis of 
coronary artery disease.  The physician 
should also be requested to provide all 
clinical treatment records and tests 
which establish and/or confirm that 
diagnosis.  

2.  If, and only if, the evidence 
requested above or other newly received 
evidence establishes that the veteran 
carries a current diagnosis of coronary 
artery disease, the veteran should be 
afforded a VA cardiovascular examination 
to determine the nature, extent, and 
etiology of coronary artery disease.  The 
claims folder should be made available to 
the examiner for review before the 
completion of the examination.  All 
studies and tests deemed necessary should 
be accomplished.

Specifically, the examiner, following a 
review of the claims file and examination 
of the veteran, should provide an opinion 
as to etiology of the coronary artery 
disease, i.e. whether it is as likely as 
not that any diagnosed coronary artery 
disease is related to the veteran's 
diabetes mellitus. 

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

4.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


